       CASE 0:20-cr-00196-ADM-BRT Doc. 24 Filed 09/29/20 Page 1 of 11




                  UNITED STATES DISTRICT COURT
                      DISTRICT OF MINNESOTA
UNITED STATES OF AMERICA,               )       Criminal No. 20-196 (ADM/BRT)
                                        )
                        Plaintiff,      )
       v.                               )       DEFENSE MEMORANDUM IN
                                        )       SUPPORT OF PRETRIAL RELEASE
ABDELHAMID AL-MADIOUM,                  )
                                        )
                      Defendant.


      The defendant, Abdelhamid Al-Madioum, by and through his attorney,

Manny K. Atwal, respectfully moves the Court to release him pending trial. Mr.

Al-Madioum is scheduled for a detention hearing on Tuesday, September 29, 2020.

He is requesting he be released to his parent’s home in the metro area and placed

on 24-hour lockdown with GPS monitoring.

                                     PROCEDURE

      Twenty-three year old Mr. Al-Madioum was indicted on September 10,

2020. He has been charged with one count of Providing Material Support to a

Designated Foreign Terrorist Organization pursuant to 18 U.S.C. § 2339B(a)(1). It

is alleged that Mr. Al-Madioum provided himself to ISIS from July 2015 through

March 15, 2019 – the day he self-surrendered to the Syrian Defense Force (SDF).

The offense carries a maximum penalty of 15 or 20 years. Mr. Al-Madioum made

a first appearance after he arrived in the United States on September 16, 2020 and

now he will have his first detention hearing.

                                            1
       CASE 0:20-cr-00196-ADM-BRT Doc. 24 Filed 09/29/20 Page 2 of 11




                                    ARGUMENT

      Title 18 U.S.C. § 3142(g) governs the factors the Court shall consider when

determining release or the detention of a person charged with an offense. In part,

the statute states the following:

      “The judicial officer shall, in determining whether there are
      conditions of release that will reasonably assure the appearance of the
      person as required and the safety of any other person and the
      community, take into account the available information concerning-

             (1) the nature and circumstances of the offense charged,
                 including whether the offense is a crime of violence or
                 involves a narcotic drug;

             (2) the weight of the evidence against the person;

             (3) the history and characteristics of the person, including-
                   (A) the person's character, physical and mental condition,
                    family ties, employment, financial resources, length of
                    residence in the community, community ties, past
                    conduct, history relating to drug or alcohol abuse,
                    criminal history, and record concerning appearance at
                    court proceedings; and

                   (B) whether, at the time of the current offense or arrest,
                    the person was on probation, on parole, or on other
                    release pending trial, sentencing, appeal, or completion
                    of sentence for an offense under Federal, State, or local
                    law; and

             (4) the nature and seriousness of the danger to any person or
             the community that would be posed by the person's release.




                                         2
          CASE 0:20-cr-00196-ADM-BRT Doc. 24 Filed 09/29/20 Page 3 of 11




I.       THE FACTORS SUPPORT RELEASE

     1. Nature of the offense and Weight of the Evidence

         Mr. Al-Madioum has been charged with one count of Providing Material

Support to a Designated Foreign Terrorist Organization pursuant to 18 U.S.C. §

2339B(a)(1). It is alleged that Mr. Al-Madioum provided himself to ISIS from July

2015 through March 15, 2019 – the day he self-surrendered to the Syrian Defense

Force (SDF). The offense carries a maximum penalty of 15 or 20 years. Complete

discovery has not yet been provided to counsel as it is anticipated the case will be

designated as complex, therefore extending the discovery deadlines.

         In two documents reviewed by counsel and by listening to interviews given

by Mr. Al-Madioum to the press, it appears that Mr. Al-Madioum was “recruited”

to join ISIS with the belief he would be helping others. Further reports indicate

that he was going to train to be a doctor. It is noted in the Bond Report that a

reason not to release Mr. Al-Madioum is because the offense involves “violence

and weapons.” However, counsel has not been provided documentation to

support the allegation. Counsel has not seen evidence to suggest that Mr. Al-

Madioum was a fighter for ISIS. News interviews suggest that he was indeed

training to be a doctor. In a NPR interview from December 2019, Mr. Al-Madioum

is quoted as saying he “was never a fighter, but studied medicine under ISIS.” 1 It


1   https://www.npr.org/2019/12/08/786039731/visiting-imprisoned-isis-fighters
                                          3
       CASE 0:20-cr-00196-ADM-BRT Doc. 24 Filed 09/29/20 Page 4 of 11




is also believed that Mr. Al-Madioum self-surrendered to the Syrian Defense Force

in March 2019 – leaving the criminal activity of his own free will. There is no

indication that Mr. Al-Madioum committed terrorism acts in the United States or

has any intention of doing so.

    2. History of Al-Madioum

            A. History and Characteristics of Al-Madioum

      Mr. Al-Madioum has lived in Minnesota since he was eight years old. He

was raised by both parents who currently reside in the metro area with their other

two sons. Both of his parents are employed. Mr. Al-Madioum graduated from high

school within the metro area. Later he went to college and studied engineering. In

a NY Times article Mr. Al-Madioum is reported to that he worked at Jamba Juice

in high school. He had best friends that were different religions, one being an

atheist and the other a Christian. He further mentions he was studying

engineering before he left and hoped to study medicine in Syria. The article

discusses his lost limb (he is missing his right arm), the death of his wife, as well

as his missing sons. “I made a mistake,” he said. “I’ll admit it. I’ll admit it 1,000

times.” 2




2https://www.nytimes.com/2019/10/23/world/middleeast/what-is-going-to-
happen-to-us-inside-isis-prison-children-ask-their-fate.html
                                         4
       CASE 0:20-cr-00196-ADM-BRT Doc. 24 Filed 09/29/20 Page 5 of 11




      Mr. Al-Madioum’s father told the Probation Officer that Mr. Al-Madioum is

welcome to stay at the family home. His father also reported that he assisted the

FBI as much as he could while his son was not in the United States. For example,

the family reported their son missing in 2016. The family gave consent to search

the family home and drew a map of the home for agents. The family provided

updated information until they obtained legal representation. The family has

traveled to Morocco and Toronto since 2015, and each time they returned home to

Minnesota. Mr. Al-Madioum’s wife died in Syria and he has no idea where his two

children are or even if they are alive. He has no reason to travel. He told news

outlets he wanted to come back to the United States and knew he could face prison.

             i.        Drug/Alcohol Use

      There is no indication that Mr. Al-Madioum has a drug problem. Seven

years ago, he used marijuana. (See Bond Report). This is one of the reasons

Probation finds Mr. Al-Madioum to be a danger to the community. Mr. Al-

Madioum self-reported his use was seven years ago; there is no suggestion that

there is recent use.

             ii.       Medical & Mental Health

      Mr. Al-Madioum was injured during air strikes in Syria. Both of his legs are

severely damaged as well as his left foot. His right arm is missing. He has severe

nerve damage and is prescribed Lyrica daily. His ability to move around is limited


                                          5
       CASE 0:20-cr-00196-ADM-BRT Doc. 24 Filed 09/29/20 Page 6 of 11




as evidenced by the photographs of his injuries below. This is important to note as

counsel is requesting GPS monitoring.




      The Bond Report suggests that Mr. Al-Madioum’s self-reporting of possible

PTSD makes him dangerous. The best resolution for that concern is to order a

mental health evaluation and follow the recommendation. In prior terrorism cases,

defendants have been ordered to mental therapy. There are therapists that contract

with the United States Probation Office and have been trained in this very issue

and defendants with terrorism convictions.




                                        6
       CASE 0:20-cr-00196-ADM-BRT Doc. 24 Filed 09/29/20 Page 7 of 11




            iii.   Employment and School

      As stated earlier, Mr. Al-Madioum is a high school graduate with some

college. He has previously worked in the fast-food industry and worked with

children with special needs. The family provided counsel with paystub.




         B. Criminal History and Supervision

      Mr. Al-Madioum has no prior criminal history. He has never been in

trouble. As such he is not under current supervision.




                                        7
       CASE 0:20-cr-00196-ADM-BRT Doc. 24 Filed 09/29/20 Page 8 of 11




    3. No Danger to the Community

      The United States Probation Officers in Minnesota are trained to supervise

alleged offenders like Mr. Al-Madioum. They were trained by Daniel Koehler, a

German de-radicalization expert, who was relied upon heavily in the last large

scale terrorism case in Minnesota. During a 2016 Federal terrorism sentencing

hearing, the District Court stated “that’s why I’ve had you train our probation

officers…I want to make sure that my probation officers are prepared to handle

them when they come into our community so our community is safe.”                3   The

Probation Officers in the District of Minnesota are trained and well qualified to

handle someone alleged to have committed a terrorism act in Syria.

      As the Court may already know, it is alleged that Mr. Al-Madioum was

communicating with an ISIS recruiter via Twitter. To alleviate any concerns about

Mr. Al-Madioum and his use of the internet, the Court can do two things. First,

the Court can forbid the use of all electronics that have the ability to connect to the

internet. The family has computers and smart phones in their home. They are

password protected. The family has no objection to a computer monitoring

program being placed on any of the devices. Second, the Court can forbid the use

of social media by Mr. Al-Madioum.




3 United States v. Abdullahi Mohamud Yusuf, Crim. No. 15-46 (MJD). Evidentiary Hearing
from September 20, 2016. Page 65.
                                          8
       CASE 0:20-cr-00196-ADM-BRT Doc. 24 Filed 09/29/20 Page 9 of 11




      The government may allege, and the bond report states, that Mr. Al-

Madioum’s use of a false name indicates he is a risk to flee. That is simply not the

case. Mr. Al-Madioum was housed in two different Syrian prison since March

2019. The use of the false name came when he “registered” at the prisons run by

the Syrian Defense Forces. In September 2019, a news crew from CBS went to see

Mr. Al-Madioum in prison. The news clip showed the conditions of the prisons. It

was the first time cameras were allowed in the prison. Below is a screenshot from

the 3-minute news clip. 4




      Why is this important? A May 11, 2019 report by the New York Times

outlined the human suffering and torture inside the prisons. 5 At the same time,


4https://www.cbsnews.com/news/american-man-inside-a-syrian-prison-says-he-was-
recruited-to-isis-online-2019-09-17/
5https://www.nytimes.com/2019/05/11/world/middleeast/syria-torture-
prisons.html


                                         9
       CASE 0:20-cr-00196-ADM-BRT Doc. 24 Filed 09/29/20 Page 10 of 11




President Trump announced that he was pulling over 2000 American troops from

Syria. For Mr. Al-Madioum to state his real name and US citizenship may have

gotten him killed or physically harmed. He eventually told the guards who he was

and agreed to do “media” for the prisons. He gave interviews with CBS News, the

Independent, NPR and other news outlets. All interviews were within the earshot

and under the eyes of the guards. In one interview, it is alleged he told the reporter

he made propaganda videos. There is no evidence to support that claim. What is

clear from his interviews is that he wanted to come back to the United States and

knew he would be facing a possible 15-year prison sentence.

                                  CONCLUSION

      While every case carries risks of release, those risks can be mitigated by

conditions short of full detention, as contemplated by the Bail Reform Act. See 18

U.S.C. § 3142(c)(1)(B) (mandating release “subject to the least restrictive condition

. . . that such judicial officer will reasonably assure the appearance of the person

as required and the safety of any other person and the community”). Mr. Al-

Madioum has wanted to come back to the United States. He self-surrendered in

Syria in 2019. His family supported his return by assisting the FBI. He has no travel

documents to fly out of the country even if he wanted to. A GPS monitoring system

will provide extra assurances he will not flee from his home. Counsel is proposing




                                         10
      CASE 0:20-cr-00196-ADM-BRT Doc. 24 Filed 09/29/20 Page 11 of 11




a 24-hour lockdown at this home unless there is a scheduled court appearance or

there is prior Court approval.


      Mr. Al-Madioum’s release on GPS-based monitoring with conditions that

restrict his freedom of movement to only participate in court appearances, no

social media use, and living at his parent’s home will reasonably assure the safety

of the community and his reappearance. The Probation Officers have been trained

by an expert to supervise defendants with terrorism charges/convictions. Those

skills should be put to use in this case. Mr. Al-Madioum’s parents are willing to be

third party custodians for their son. They wanted their son home. Minnesota is

their home. They will do whatever it takes to make sure he stays in their home

unless they are told otherwise by the Court. For the reasons set forth above, Mr.

Al-Madioum respectfully requests the Court release him with strict conditions.




Dated: September 29, 2020                    Respectfully submitted,
                                             s/ Manny K. Atwal

                                             Manny K. Atwal
                                             Attorney ID No. 282029
                                             Attorney for Mr. Al-Madioum
                                             107 U.S. Courthouse
                                             300 South Fourth Street
                                             Minneapolis, MN 55415




                                        11
